Title: From George Washington to Captain Thomas Posey, 5 August 1778
From: Washington, George
To: Posey, Thomas


          
            Sir
            Head Qrs White plains Aug. 5: 1778
          
          A few days ago I received your favor dated at New Windsor on the 24th Ulto, but how or
            by whom I do not recollect—As the person, acting as paymaster to your detachment, has
            not applied for their pay; and  as the Officers and Men may have
            occasion for Money, I have drawn a Warrant on the Pay Master at Albany, payable to you
            or your Order for Two thousand five Hundred Dollars, which you
            will find inclosed. I have also written him a Letter of advice upon the subject, which
            you will send with the Warrant when it is presented for payment. You will have to account for this Money & therefore you
            will be careful in taking receipts or proper Vouchers for the disbursement of it among
            the Officers & Men—that you may meet with no difficulty in settling with the
            Auditors. I wish you success—and am Sir Yr Most Obt st
          
            G.W.
          
        